FERGUSON * District Judge
(dissenting):
I must respectfully dissent. Justice Fortas used the term “hot pursuit” to summarize the kind of circumstance discussed by the majority in Warden v. Hayden. See 387 U.S. 294, 310, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967) (concurring opinion). An examination of the facts of that case makes clear that the phrase should have a narrow meaning. Yet I fear that a phrase used casually in a concurring opinion has now been given a meaning well beyond what was intended, and beyond what the Constitution allows. In addition, it’s not at all clear that the Hayden doctrine is apposite in this case.
In Hayden, a cab driver was robbed, and two other drivers followed the robber to a house. The location was communicated to the police, who went immediately to the house, announced themselves, and asked the woman who answered the door if they could search the house for the suspect. The woman did not object, so the officers spread throughout the house looking for the suspect. At approximately the time when the robber was found upstairs, one officer found guns in a toilet, and another found clothes similar to those worn by the robber, stuffed into a washing machine downstairs.
The crucial question was whether the guns and clothes were legally seized, since they were found in a broad search made without a search warrant. The Supreme Court found the search to have been permissible, since it was the only way for the officers to proceed to find the man whom they had probable cause to arrest for the crime. Permitting this kind of search also allowed the officers to maximize their safety, by assuring that there were no other people or weapons in the house to threaten them as they sought the suspect. See 387 U.S. at 298-300, 87 S.Ct. 1642.
The thrust of the majority opinion was that in such a situation, when the police were hot on the trail of the suspected perpetrator, and had probable cause to arrest him, they were entitled to one of the few, very limited, exceptions to the requirement that all searches be conducted pursuant to a warrant. The decision in no way related to, or reduced, the probable cause requirement for arresting a suspect or for searching a house. The phrase “hot pursuit” has therefore been misused when it has been read to imply that the legal standard for arrest or search is somehow diminished when the police are chasing right behind a suspect.
Making the abuse of the phrase even worse is the occasional practice of finding a “hot pursuit” any time that the police trace a suspect through an investigative process uninterrupted by any substantial period of time. See United States v. Mitchell, 457 F.2d 513 (6th Cir.), cert. denied, 409 U.S. 866, 93 S.Ct. 161, 34 L.Ed.2d 114 (1972); United States v. Rose, 440 F.2d 832 (6th Cir.), cert. denied, 404 U.S. 838, 92 S.Ct. 153, 30 L.Ed.2d 71 (1971). By contrast, in Hayden a particular known robber was actually followed to a particular residence; the specificity of the identification and the immediacy of the pursuit were crucial factors in the case. In our case, the particular suspects were followed only in the way that a frontier scout “followed” a person who passed *702that way hours earlier. The police showed ingenuity in tracking what they thought might be a car which might have picked up the identified suspects. But if this process is called “hot pursuit,” then what distinguishes it from a 48-hour, or a 2-month, process of investigation carried on uninterruptedly? Would an arrest at the end of such an investigation be granted some kind of special “hot pursuit” treatment just because the police had been constant in their efforts?
These last questions would be no more than rhetorical if there weren’t the possibility that the phrase “hot pursuit” will somehow be converted into a doctrine far exceeding its original meaning. As discussed earlier, the Hayden doctrine does no more than allow a fairly broad search while seeking a suspect in order to arrest him. Yet here we have the majority invoking the doctrine when the breadth of the search was not in issue at all. All of the contested evidence was in plain view, either in the open or in the closet with one of the hiding suspects. The issue in this case is not the legality of a search, but rather the legality of the entry in order to arrest. In other words, did the officers have probable cause to arrest whoever was in apartment 7? It’s hard to understand why the “hot pursuit” notion comes into play at all.
My fear is that it’s somehow being used to dilute the notion of probable cause, possibly signaling a regression from a constitutional/historical view of the Fourth Amendment to a “pragmatic” one which gives the government excessive power. See Chimel v. California, 395 U.S. 752, 764-65, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969). The majority implies that normal probable cause standards apply, but it finds probability where I think none exists. Perhaps the automotive link to the apartment complex was probable; that is a judgment call to which I’m willing to accede for the purposes of this discussion. Once the trail gets to the building, however, what probable links to apartment 7 are there? The facts available were that: an unidentified witness said that he saw four blacks leave the car and enter the building; there was some history of criminals residing in the building; seven of the units were occupied by blacks; a search of six of the seven had yielded no suspects. All that this says to me is that if the suspects were in one of the black-leased units, it would have to be number 7. But why should it be presumed that they were in one of those units? There was no proof that the men entering the building were the suspects; more importantly, there was no proof that the men, whoever they were, hadn’t left the building before the police arrived. Even if they were the suspects, and were still in the building why did they have to be in one of the black-leased apartments? Couldn’t they have been with white friends or white abettors? Couldn’t they have been holding someone hostage, or simply occupying in one way or another one of the non-black apartments? With hindsight we know that the suspects were in apartment 7, but it was hardly a probability or a likelihood at the time that the officers entered the apartment with a passkey. Given that there was no probable cause for arrest, there was certainly no justification for the entry to arrest. The materials were therefore illegally seized, even though they were in plain view.
I must add in passing that I am troubled by the majority’s easy acceptance of the officers’ search of the six other black-leased apartments.1 Although appellants here clearly do not meet the standing requirements set forth in *703Brown v. United States, 411 U.S. 223, 93 S.Ct. 1565, 36 L.Ed.2d 208 (1973), for challenging the seizure of evidence, it’s not clear that the Brown standards are the appropriate ones here. The majority is perhaps acting precipitously in assuming that the criteria used for determining standing to challenge an illegal seizure of goods also govern the standing to challenge a series of general searches without probable cause, the results of which are then used to find probable cause for arresting the one now making the challenge. The majority position puts this court in the position of condoning — or, at the least, relying upon— searches of the very kind intended to be prohibited by the Fourth Amendment. And the appellants were, in effect, the targets of the searches, even though they were not the residents of the searched apartment. The whole purpose of the searches was to seize the appellants, and it was the searches upon which the majority relies in justifying that seizure. It therefore seems a bit hasty to deny standing on the basis of a case in which the target was evidentiary objects, rather than the suspects themselves. Such a decision gives our imprimatur to a police procedure which uses warrantless general searches to create probable cause through a process of elimination that makes a mockery of the Fourth Amendment.
The resolution of the standing question is, of course, not necessary to this dissent, since, even assuming the legality of the searches, there was no probable cause for the entry and arrest. Accordingly, I would reverse.

 Honorable Warren J. Ferguson, United States District Judge, Central District of California, sitting by designation.


 The record does not make clear whether consent was obtained for any of these searches, but appellees concede that at least one of the apartments other than that in which appellants were found was entered by means of the passkey. So, at least one of the six searches which supposedly created probable cause for the arrests herein was accomplished without a warrant, consent, or probable cause.